Martin, J.
delivered the opinion of the court. This action is grounded on the regulations, in our civil code, which relate to slaves, and particularly that part of them, which authorises them to be parties in civil actions, either as plaintiffs or defendants, when they have to claim or prove their freedom.
The defendant denies the plaintiff’s right to sue, because, by her own shewing in the petition, she is indisputably the slave of another person, and does not claim freedom directly against the defendant.
De Armas for the plaintiff, Mazureau for the defendant.
As she is not opposed by her acknowledged master, we are of opinion, that she has a right to maintain her action. But, as the parish court * has erred in deciding definitively, in favor of her right to freedom:
It is therefore, ordered, adjudged and decreed, that the judgment be annulled, avoided and reversed, and that the case be sent back with instructions to the judge, to hear the parties and decide the case, after an investigation of its merits.